Exhibit 10.1




Approved by Board of Directors on April 29, 2014







HYDROPHI TECHNOLOGIES GROUP, INC.




2014 Non-Qualified Performance Equity Award Plan






Section 1.

Purpose; Definitions.



1.1

Purpose.  The purpose of the Hydrophi Technologies Group, Inc. (“Company”) 2014
Non-Qualified Performance Equity Award Plan is to enable the Company to offer to
its employees, officers, directors and consultants, whose past, present and/or
potential contributions to the Company and its Subsidiaries have been, are or
will be important to the success of the Company, an opportunity to acquire a
proprietary interest in the Company.  The various types of long-term incentive
awards that may be provided under the Plan will enable the Company to respond to
changes in compensation practices, tax laws, accounting regulations and the size
and diversity of its businesses.



1.2

Definitions.  For purposes of the Plan, the following terms shall be defined as
set forth below:



(a)

“Award Agreement” means the agreement between the Company and the Holder, or
such other document as may be determined by the Committee, setting forth the
terms and conditions of an award under the Plan.



(b)

“Board” means the Board of Directors of the Company.



(c)

“Cause” means the termination of employment of a Holder by the Company for a
reason defined by the Committee as being for cause for purposes of this Plan.
Notwithstanding the forgoing, if a Holder is a party to a written agreement
embodying the material terms of his employment by the Company or a Subsidiary
and “cause” has been defined thereunder, the definition of “cause” contained in
such written agreement shall control. Otherwise, cause shall mean (i) an
unauthorized use or disclosure of the Company's or a Subsidiary’s confidential
information or trade secrets by a Holder, which use or disclosure causes
material harm to the Company or a Subsidiary, (ii) a material breach of any
agreement between the Company or a Subsidiary and the Holder that relates to or
was entered into in connection with the Holder’s employment by, or consultancy
with, the Company or a Subsidiary (“Employment/Consulting Agreement”), (iii) a
material failure to comply with the written policies or rules of the Company or
a Subsidiary, (iv) conviction of, or plea of "guilty" or "no contest" to, a
felony under the laws of the United States or any state thereof, (v) a continued
failure to perform assigned duties, consistent with any Employment/Consulting
Agreement, after receiving written notification of such failure from the  Board,
(vi) repeated acts of insubordination, or (vii) irresponsible, unauthorized acts
or any willful misconduct, gross negligence or willful failure to act which has,
or can reasonably be expected to have, a material adverse effect on the
business, financial condition or performance, reputation or prospects of the
Company



(d)

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto, and the regulations promulgated thereunder.



(e)

“Committee” means the Compensation Committee of the Board or any other committee
of the Board that the Board may designate to administer the Plan or any portion
thereof.  If no Committee is so designated, then all references in this Plan to
“Committee” shall mean the Board.



(f)

“Common Shares” means the Common Shares of the Company, no par value per share.





--------------------------------------------------------------------------------





(g)

“Company” means Hydrophi Technologies Group, Inc., a corporation organized under
the laws of the State of Florida.



(h)

“Disability” means physical or mental impairment as determined under procedures
established by the Committee for purposes of the Plan.  Notwithstanding the
forgoing, if a Holder is a party to a written agreement embodying the material
terms of his employment by the Company or a Subsidiary and “disability” has been
defined thereunder, the definition of “disability” contained in such written
agreement shall control.



(i)

“Effective Date” means the date set forth in Section 11.1 below.



(j)

“Employee” means any person, including officers and directors, employed by the
Company or any Parent or Subsidiary of the Company.  A person shall not cease to
be an Employee in the case of (i) any military, sick leave or other bona fide
leave of absence approved by the Company or (ii) transfers between locations of
the Company or between the Company, its Parent, any Subsidiary, or any
successor.  For purposes of Incentive Stock Options, no such leave may exceed
ninety days, unless reemployment upon expiration of such leave is guaranteed by
statute or contract.  Neither service as a director of the Company nor payment
of a director’s fee by the Company shall be sufficient to constitute
“employment” by the Company.



(k)

“Fair Market Value”, unless otherwise required by any applicable provision of
the Code or any regulations issued thereunder, means, as of any given date:  (i)
if the Common Shares are listed on a national securities exchange or regularly
quoted on the Nasdaq Stock Market LLC (“Nasdaq”) or the OTC Bulletin Board or
equivalent trading medium (“OTC BB”), the last sale price of a Common Share in
the principal trading market for the Common Shares on such date, as reported by
the exchange, Nasdaq or the OTC BB, as the case may be, or if no sale was
reported on that date, then on the last preceding date on which such sale took
place; (ii) if the Common Shares are not listed on a national securities
exchange or regularly quoted on the Nasdaq or the OTC BB, but is regularly
traded in the residual over-the-counter market, the last sale price of a  Common
Share on such date, as reported by OTC Markets Inc. or  similar publisher of
such information, or if no sale was reported on that date, then on the last
preceding date on which such sale took place; and (iii) if the fair market value
of a Common Share cannot be determined pursuant to clause (i) or (ii) above,
such price as the Committee shall determine, in good faith.  Notwithstanding the
foregoing, the Committee may use any other definition of Fair Market Value
consistent with applicable tax, accounting and other rules.



(l)

“Holder” means a person who has received an award under the Plan.



(m)

“Incentive Stock Option” means any Stock Option intended to be and designated as
an “incentive stock option” within the meaning of Section 422 of the Code.



(n)

“Nonqualified Stock Option” means any Stock Option that is not an Incentive
Stock Option.



(o)

“Other Stock-Based Award” means an award under Section 8, below, that is valued
in whole or in part by reference to, or is otherwise based upon, the Common
Shares.



(p)

“Parent” means any present or future “parent corporation” of the Company, as
such term is defined in Section 424(e) of the Code.



(q)

“Plan” means this Hydrophi Technologies Group, Inc. 2014 Non-Qualified
Performance Equity Award Plan, as hereinafter amended from time to time



(r)

“Plan Stock” means the Common Shares subject to an award under this Plan.





--------------------------------------------------------------------------------





(s)

“Repurchase Value” shall mean the Fair Market Value in the event the award to be
settled under Section 2.2(h) or repurchased under Section 9.2 is comprised of
Common Shares and the difference between Fair Market Value and the Exercise
Price (if lower than Fair Market Value) in the event the award is a Stock
Option; in each case, multiplied by the number of shares subject to the award.



(t)

“Restricted Stock” means the Common Shares received under an award made pursuant
to Section 6, below, that is subject to restrictions under said Section 6.



(u)

“Stock Option” or “Option” means any option to purchase Common Shares which is
granted pursuant to the Plan.



(v)

“Subsidiary” means any present or future “subsidiary corporation” of the
Company, as such term is defined in Section 424(f) of the Code and any present
or future “controlled entity” of the Company, as such term may be determined by
United States generally accepted accounting principals.



(w)

“Vest” means to become exercisable or to otherwise obtain ownership rights in an
award.



Section 2.

Administration.



2.1

Committee Membership.  The Plan shall be administered by the Board or a
Committee. Committee members shall serve for such term as the Board may in each
case determine, and shall be subject to removal at any time by the Board.  If
the Common Shares are registered under Section 12(b) of the Exchange Act, then
the Committee, to the extent possible and deemed to be appropriate by the Board,
shall consist solely of two or more “non-employee directors” as defined in Rule
16b-3 promulgated under the Securities Exchange Act of 1934, as amended
(“Exchange Act”), and “outside directors” within the meaning of Section 162(m)
of the Code.



2.2

Powers of Committee.  The Committee shall have full authority to award, pursuant
to the terms of the Plan:  (i) Stock Options, (ii) Restricted Stock, and/or
(iii) Other Stock-Based Awards. For purposes of illustration and not of
limitation, the Committee shall have the authority (subject to the express
provisions of this Plan):



(a)

to select the officers, employees, directors and consultants of the Company or
any Subsidiary to whom Stock Options, Restricted Stock and/or Other Stock-Based
Awards may from time to time be awarded hereunder.



(b)

to determine the terms and conditions, not inconsistent with the terms of the
Plan, of any award granted hereunder (including, but not limited to, number of
shares, share exercise price or types of consideration paid upon exercise of
such options, such as other securities of the Company or other property, any
restrictions or limitations, and any vesting, exchange, surrender, cancellation,
acceleration, termination, exercise or forfeiture provisions, as the Committee
shall determine);



(c)

to determine any specified performance goals or such other factors or criteria
which need to be attained for the vesting of an award granted hereunder;



(d)

to determine Fair Market Value;



(e)

to determine the terms and conditions under which awards granted hereunder are
to operate in conjunction with or apart from other equity awarded under this
Plan and cash and non-cash awards made by the Company or any Subsidiary outside
of this Plan








--------------------------------------------------------------------------------





(f)

to permit a Holder to satisfy withholding tax obligations by electing to have
the Company withhold from the Common Shares to be issued upon exercise or
vesting of the award that number of shares having a Fair Market Value equal to
the amount required to be withheld.  The Fair Market Value of the shares to be
withheld shall be determined on the date that the amount of tax to be withheld
is to be determined.  All elections by Holders to have shares withheld for this
purpose shall be made in such form and under such conditions as the Committee
may deem necessary or advisable;



(g)

to substitute (i) new Stock Options for previously granted Stock Options, which
previously granted Stock Options have higher option exercise prices and/or
contain other less favorable terms, and (ii) new awards of any other type for
previously granted awards of the same type, which previously granted awards are
upon less favorable terms; and



(h)

to make payments and distributions with respect to awards (i.e., to “settle”
awards) through cash payments in an amount equal to the Repurchase Value.



2.3

Interpretation of Plan; Liability.



(a)

Committee Authority.  Subject to Section 10, below, the Committee shall have the
authority to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan as it shall from time to time deem advisable to
interpret the terms and provisions of the Plan and any award issued under the
Plan (and to determine the form and substance of all Award Agreements relating
thereto), and to otherwise supervise the administration of the Plan.  Subject to
Section 10, below, all decisions made by the Committee pursuant to the
provisions of the Plan shall be made in the Committee’s sole discretion and
shall be final and binding upon all persons, including the Company, its
Subsidiaries and Holders.



(b)

Compliance with Code Section 409A.  To the extent United States federal tax
regulation applies to the Company, it is the intent of the Company that the plan
qualifies under Code Section 409A and all Awards granted to all Participants
shall be made in accordance with Code Section 409A (including the Treasury
Regulations promulgated thereunder and any future interpretation or guidance
published by the Internal Revenue Service).  In such event, it is the further
intent of the Company that the Plan meets, is operated and maintained in
accordance with the requirements of Code Section 409A and that no participant
should be subject to any additional tax or interest as a result of Code Section
409A.  Notwithstanding anything to the contrary in the Plan, the Company
reserves the right unilaterally to amend or modify the Plan or any Award
Agreement as it deems necessary or advisable, in its sole discretion, to avoid
the imposition of any additional tax, interest or penalty under Code Section
409A on any Holder.



(c)

Limitation of Liability.    The Committee and each member thereof, and any
person acting pursuant to authority delegated by the Committee, shall be
entitled, in good faith, to rely or act upon any report or other information
furnished by any executive officer, other officer or employee of the Company or
a subsidiary or affiliate, the Company’s independent auditors, consultants or
any other agents assisting in the administration of the Plan. Members of the
Committee, any person acting pursuant to authority delegated by the Committee,
and any officer or employee of the Company or a subsidiary or affiliate acting
at the direction or on behalf of the Committee or a delegee shall not be
personally liable for any action or determination taken or made in good faith
with respect to the Plan, and shall, to the extent permitted by law, be fully
indemnified and protected by the Company with respect to any such action or
determination.





--------------------------------------------------------------------------------




Section 3.

Stock Subject to Plan.



3.1

Number of Shares.  Subject to Section 3.2, below, the total number of Common
Shares reserved and available for issuance under the Plan shall be 5,000,000
shares.  The Common Shares under the Plan (“Shares”) may consist, in whole or in
part, of authorized and unissued shares or treasury shares.  If Common Shares
that are subject to an outstanding Stock Option cease to be subject to such
Stock Option, or if any Common Shares that are subject to any Restricted Stock
award or Other Stock-Based Award granted hereunder are forfeited or any such
award otherwise terminates without a payment being made to the Holder in the
form of Common Shares, such shares shall again be available for distribution in
connection with future grants and awards under the Plan.  If a Holder pays the
exercise price of a Stock Option by surrendering any previously owned shares
and/or arranges to have the appropriate number of shares otherwise issuable upon
exercise withheld to cover the withholding tax liability associated with the
Stock Option exercise, then the number of shares available under the Plan shall
be increased by the lesser of (i) the number of such surrendered shares and
shares used to pay taxes; and (ii) the number of shares purchased under such
Stock Option.  Notwithstanding anything contained herein to the contrary, but
subject to Section 3.2, below, the Committee shall not grant to any one Holder
in any one calendar year awards for more than 1,250,000 shares in the aggregate.



3.2

Adjustment Upon Changes in Capitalization, Etc.  In the event of any merger,
reorganization, consolidation, common share dividend payable on Common Shares,
Common Share split or reverse split, combination or exchange of Common Shares,
or other extraordinary or unusual event which results in a change in the shares
of Common Shares of the Company as a whole, the Committee shall determine, in
its sole discretion, whether such change equitably requires an adjustment in the
terms of any award (including number of shares subject to the award and the
exercise price) or the aggregate number of shares reserved for issuance under
the Plan.  Any such adjustments will be made by the Committee, whose
determination will be final, binding and conclusive.



Section 4.

Eligibility.

Awards may be made or granted to employees, officers, directors and consultants
who are deemed to have rendered or to be able to render significant services to
the Company or its Subsidiaries and who are deemed to have contributed or to
have the potential to contribute to the success of the Company.  Notwithstanding
the foregoing, an award may be made or granted to a person in connection with
his hiring or retention, or at any time on or after the date he reaches an
agreement (oral or written) with the Company with respect to such hiring or
retention, even though it may be prior to the date the person first performs
services for the Company or its Subsidiaries; provided, however, that no portion
of any such award shall vest prior to the date the person first performs such
services.



Section 5.

Stock Options – Non Qualified Options Only.



5.1

Grant and Exercise.  Stock Options granted under the Plan may be only
Nonqualified Stock Options.  Any Stock Option granted under the Plan shall
contain such terms, not inconsistent with this Plan as the Committee may from
time to time approve.  The Committee shall have the authority to grant only
Non-Qualified Stock Options



5.2

Terms and Conditions.  Stock Options granted under the Plan shall be subject to
the following terms and conditions:



(a)

Option Term.  The term of each Stock Option shall be fixed by the Committee;
provided, however, that in no event shall the term of any Stock Option exceed a
period of ten years from the date of grant.





--------------------------------------------------------------------------------





(b)

Exercise Price.  The exercise price per Common Share purchasable under a Stock
Option shall be determined by the Committee at the time of grant and may not be
less than 100% of the Fair Market Value on the date of grant (or, if greater,
the par value of a Common Share).



(c)

Exercisability.  Stock Options shall be exercisable at such time or times and
subject to such terms and conditions as shall be determined by the Committee and
as set forth in Section 9, below.  If the Committee provides, in its discretion,
that any Stock Option is exercisable only in installments, i.e., that it vests
over time, the Committee may waive such installment exercise provisions at any
time at or after the time of grant in whole or in part, based upon such factors
as the Committee shall determine.  The vesting provisions of individual Stock
Options may vary.



(d)

Method of Exercise.  Subject to whatever installment, exercise and waiting
period provisions are applicable in a particular case, Stock Options may be
exercised in whole or in part at any time during the term of the Option by
giving written notice of exercise to the Company specifying the number of Common
Shares to be purchased.  Such notice shall be accompanied by payment in full of
the purchase price, which shall be in cash or, if provided in the Award
Agreement, either in Common Shares (including Restricted Stock and other
contingent awards under this Plan) or partly in cash and partly in such Common
Shares, or such other means which the Committee determines are consistent with
the Plan’s purpose and applicable law, including, but not limited to, permitting
payment by surrender of a portion of the Stock Option that has a “value” equal
to the difference between the purchase price of the Common Shares issuable upon
exercise of the Option and the Fair Market Value on the date prior to exercise,
multiplied by the number of Shares underlying the portion of the Stock Option
being surrendered, all as may be set forth in the Award Agreement representing
such Stock Option.    Cash payments shall be made by wire transfer, certified or
bank check or personal check, in each case payable to the order of the Company;
provided, however, that the Company shall not be required to deliver
certificates for Common Shares with respect to which an Option is exercised
until the Company has confirmed the receipt of good and available funds in
payment of the purchase price thereof (except that, in the case of an exercise
arrangement approved by the Committee and described in the last sentence of this
paragraph, payment may be made as soon as practicable after the exercise).
Payments in the form of Common Shares shall be valued at the Fair Market Value
on the date prior to the date of exercise.  Such payments shall be made by
delivery of stock certificates in negotiable form that are effective to transfer
good and valid title thereto to the Company, free of any liens or encumbrances.
 A Holder shall have none of the rights of a Stockholder with respect to the
shares subject to the Option until such shares shall be transferred to the
Holder upon the exercise of the Option.  The Committee may permit a Holder to
elect to pay the Exercise Price upon the exercise of a Stock Option by
irrevocably authorizing a third party to sell Common Shares (or a sufficient
portion of the shares) acquired upon exercise of the Stock Option and remit to
the Company a sufficient portion of the sale proceeds to pay the entire Exercise
Price and any tax withholding resulting from such exercise.



(e)

Transferability.  Except as may be set forth in the next sentence of this
Section or in the Award Agreement, no Stock Option shall be transferable by the
Holder other than by will or by the laws of descent and distribution, and all
Stock Options shall be exercisable, during the Holder’s lifetime, only by the
Holder (or, to the extent of legal incapacity or incompetency, the Holder’s
guardian or legal representative).  Notwithstanding the foregoing, a Holder,
with the approval of the Committee, may transfer a Stock Option (i) (A) by gift,
for no consideration, or (B) pursuant to a domestic relations order, in either
case, to or for the benefit of the Holder’s “Immediate Family” (as defined
below), or (ii) to an entity in which the Holder and/or members of Holder’s
Immediate Family own more than fifty percent of the voting interest, in exchange
for an interest in that entity, subject to such limits as the Committee may
establish and the execution of such documents as the Committee may require.  In
such event, the transferee shall remain subject to all the terms and conditions
applicable to the Stock Option prior to such transfer.  The term “Immediate
Family” shall mean any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law,
including adoptive relationships, any person sharing the Holder’s household
(other than a tenant or employee), a trust in which these persons have more than
fifty percent beneficial interest, and a foundation in which these persons (or
the Holder) control the management of the assets.





--------------------------------------------------------------------------------





(f)

Termination by Reason of Death.  If a Holder’s employment by the Company or a
Subsidiary terminates by reason of death, any Stock Option held by such Holder,
unless otherwise determined by the Committee and set forth in the Award
Agreement, shall thereupon automatically terminate, except that the portion of
such Stock Option that is vested as of the date of death may thereafter be
exercised by the legal representative of the estate or by the legatee of the
Holder under the will of the Holder, for a period of one year (or such lesser
period as the Committee may specify in the Award Agreement) from the date of
such death, but in no event later than the expiration of the stated term of such
Stock Option.



(g)

Termination by Reason of Disability.  If a Holder’s employment by the Company or
any Subsidiary terminates by reason of Disability, any Stock Option held by such
Holder, unless otherwise determined by the Committee and set forth in the Award
Agreement, shall thereupon automatically terminate, except that the portion of
such Stock Option that is vested as of the date of termination may thereafter be
exercised by the Holder for a period of one year (or such lesser period as the
Committee may specify in the Award Agreement) from the date of such termination
of employment, but in no event later than the expiration of the stated term of
such Stock Option.



(h)

Other Termination.  Unless otherwise determined by the Committee and set forth
in the Award Agreement, if such Holder’s employment or retention by, or
association with, the Company or any Subsidiary terminates for any reason other
than death or Disability, the Stock Option shall thereupon automatically
terminate, except that if the Holder’s employment is terminated by the Company
or a Subsidiary without cause the vested portion of the Stock Option as of the
date of termination may be exercised for the lesser of 90 days after termination
of employment or the balance of such Stock Option’s term.



(i)

Buyout and Settlement Provisions.  The Committee may at any time, in its sole
discretion, offer to repurchase a Stock Option previously granted, based upon
such terms and conditions as the Committee shall establish and communicate to
the Holder at the time that such offer is made.



Section 6.

Restricted Stock.



6.1

Grant.  Shares of Restricted Stock may be awarded either alone or in addition to
other awards granted under the Plan.  The Committee shall determine the eligible
persons to whom, and the time or times at which, grants of Restricted Stock will
be awarded, the number of shares to be awarded, the price (if any) to be paid by
the Holder, the time or times within which such awards may be subject to
forfeiture (“Restriction Period”), the vesting schedule and rights to
acceleration thereof and all other terms and conditions of the awards.



6.2

Terms and Conditions.  Each Restricted Stock award shall be subject to the
following terms and conditions:



(a)

Certificates.  Restricted Stock, when issued, will be represented by a stock
certificate or certificates registered in the name of the Holder to whom such
Restricted Stock shall have been awarded.  During the Restriction Period,
certificates representing the Restricted Stock and any securities constituting
Retained Distributions (as defined below) shall bear a legend to the effect that
ownership of the Restricted Stock (and such Retained Distributions) and the
enjoyment of all rights appurtenant thereto are subject to the restrictions,
terms and conditions provided in the Plan and the Award Agreement. Such
certificates shall be deposited by the Holder with the Company, together with
stock powers or other instruments of assignment, each endorsed in blank, which
will permit transfer to the Company of all or any portion of the Restricted
Stock and any securities constituting Retained Distributions that shall be
forfeited or that shall not become vested in accordance with the Plan and the
Award Agreement.








--------------------------------------------------------------------------------





(b)

Rights of Holder.  Restricted Stock shall constitute issued and outstanding
Common Shares for all corporate purposes.  The Holder will have the right to
vote such Restricted Stock, to receive and retain all regular cash dividends and
other cash equivalent distributions as the Board may in its sole discretion
designate, pay or distribute on such Restricted Stock and to exercise all other
rights, powers and privileges of a holder of Common Shares with respect to such
Restricted Stock, with the exceptions that (i) the Holder will not be entitled
to delivery of the stock certificate or certificates representing such
Restricted Stock until the Restriction Period shall have expired and unless all
other vesting requirements with respect thereto shall have been fulfilled; (ii)
the Company will retain custody of the stock certificate or certificates
representing the Restricted Stock during the Restriction Period; (iii) other
than regular cash dividends and other cash equivalent distributions as the Board
may in its sole discretion designate, pay or distribute, the Company will retain
custody of all distributions (“Retained Distributions”) made or declared with
respect to the Restricted Stock (and such Retained Distributions will be subject
to the same restrictions, terms and conditions as are applicable to the
Restricted Stock) until such time, if ever, as the Restricted Stock with respect
to which such Retained Distributions shall have been made, paid or declared
shall have become vested and with respect to which the Restriction Period shall
have expired; (iv) a breach of any of the restrictions, terms or conditions
contained in this Plan or the Award Agreement or otherwise established by the
Committee with respect to any Restricted Stock or Retained Distributions will
cause a forfeiture of such Restricted Stock and any Retained Distributions with
respect thereto.



(c)

Vesting; Forfeiture.  Upon the expiration of the Restriction Period with respect
to each award of Restricted Stock and the satisfaction of any other applicable
restrictions, terms and conditions (i) all or part of such Restricted Stock
shall become vested in accordance with the terms of the Award Agreement, subject
to Section 9, below, and (ii) any Retained Distributions with respect to such
Restricted Stock shall become vested to the extent that the Restricted Stock
related thereto shall have become vested, subject to Section 9, below. Any such
Restricted Stock and Retained Distributions that do not vest shall be forfeited
to the Company and the Holder shall not thereafter have any rights with respect
to such Restricted Stock and Retained Distributions that shall have been so
forfeited.



Section 7.

Reserved.



Section 8.

Other Stock-Based Awards.

Other Stock-Based Awards may be awarded, subject to limitations under applicable
law, that are denominated or payable in, valued in whole or in part by reference
to, or otherwise based on or related to, Common Shares, as deemed by the
Committee to be consistent with the purposes of the Plan, including, without
limitation, purchase rights, Common Shares awarded which are not subject to any
restrictions or conditions, convertible or exchangeable debentures, or other
rights convertible into Common Shares and awards valued by reference to the
value of securities of or the performance of specified Subsidiaries.  Other
Stock-Based Awards may be awarded either alone or in addition to or in tandem
with any other awards under this Plan or any other plan of the Company.  Each
other Stock-Based Award shall be subject to such terms and conditions as may be
determined by the Committee.



Section 9.

Accelerated Vesting and Exercisability.



9.1

Non-Approved Transactions.  If any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act of 1934, as amended (“Exchange Act”)), is or
becomes the “beneficial owner” (as referred in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing 35% or
more of the combined voting power of the Company’s then outstanding securities
in one or more transactions, and the Board does not authorize or otherwise
approve such acquisition, then the vesting periods of any and all Stock Options
and other awards granted and outstanding under the Plan shall be accelerated and
all such Stock Options and awards will immediately and entirely vest, and the
respective holders thereof will have the immediate right to purchase and/or
receive any and all Common Shares subject to such Stock Options and awards on
the terms set forth in this Plan and the respective agreements respecting such
Stock Options and awards.





--------------------------------------------------------------------------------





9.2

Approved Transactions.  The Committee may, in the event of an acquisition of
substantially all of the Company’s assets or at least 65% of the combined voting
power of the Company’s then outstanding securities in one or more transactions
(including by way of merger or reorganization) which has been approved by the
Company’s Board of Directors, (i) accelerate the vesting of any and all Stock
Options and other awards granted and outstanding under the Plan, or (ii) require
a Holder of any award granted under this Plan to relinquish such award to the
Company upon the tender by the Company to Holder of cash in an amount equal to
the Repurchase Value of such award.



Section 10.

Amendment and Termination.

The Board may at any time, and from time to time, amend alter, suspend or
discontinue any of the provisions of the Plan, but no amendment, alteration,
suspension or discontinuance shall be made that would impair the rights of a
Holder under any Award Agreement theretofore entered into hereunder, without the
Holder’s consent, except as set forth in this Plan.



Section 11.

Term of Plan.



11.1

Effective Date.  The Plan shall be effective as of April 29, 2014 (“Effective
Date”).



11.2

Termination Date.  Unless terminated by the Board, this Plan shall continue to
remain effective until such time as no further awards may be granted and all
awards granted under the Plan are no longer outstanding.  Notwithstanding the
foregoing, the Plan will terminate on the 20 year anniversary of the Effective
Date and grants of Stock Options may be made only during the ten year period
following the Effective Date.



Section 12.

General Provisions.



12.1

Written Award Agreements.  Each award granted under the Plan shall be confirmed
by, and shall be subject to the terms of, the Award Agreement executed by the
Company and the Holder, or such other document as may be determined by the
Committee.  The Committee may terminate any award made under the Plan if the
Award Agreement relating thereto is not executed and returned to the Company
within 20 days after the Award Agreement has been delivered to the Holder for
his or her execution.



12.2

Unfunded Status of Plan.  The Plan is intended to constitute an “unfunded” plan
for incentive and deferred compensation. With respect to any payments not yet
made to a Holder by the Company, nothing contained herein shall give any such
Holder any rights that are greater than those of a general creditor of the
Company.



12.3

Employees.



(a)

Termination for Cause. The Committee may, if a Holder’s employment with the
Company or a Subsidiary is terminated for Cause, annul any award granted under
this Plan to such employee and, in such event, the Committee, in its sole
discretion, may require such Holder to return to the Company the economic value
of any Common Shares   that was realized or obtained by such Holder at any time
during the period beginning on the date that is six months prior to the date
such Holder’s employment with the Company is terminated.  In such event, Holder
agrees to remit to the Company, in cash, an amount equal to the difference
between the Fair Market Value of the Shares on the date of termination (or the
sales price of such Common Shares if the Common Shares were sold during such six
month period) and the price the Holder paid the Company for such Common Shares.



(b)

No Right of Employment.  Nothing contained in the Plan or in any award hereunder
shall be deemed to confer upon any Holder who is an employee of the Company or
any Subsidiary any right to continued employment with the Company or any
Subsidiary, nor shall it interfere in any way with the right of the Company or
any Subsidiary to terminate the employment of any Holder who is an employee at
any time.





--------------------------------------------------------------------------------





12.4

Investment Representations; Company Policy.  The Committee may require each
person acquiring Common Shares pursuant to a Stock Option or other award under
the Plan to represent to and agree with the Company in writing that the Holder
is acquiring the shares for investment without a view to distribution thereof.
 Each person acquiring Common Shares pursuant to a Stock Option or other award
under the Plan shall be required to abide by all policies of the Company in
effect at the time of such acquisition and thereafter with respect to the
ownership and trading of the Company’s securities.



12.5

Additional Incentive Arrangements.  Nothing contained in the Plan shall prevent
the Board from adopting such other or additional incentive arrangements as it
may deem desirable, including, but not limited to, the granting of Stock Options
and the awarding of Common Shares and cash otherwise than under the Plan; and
such arrangements may be either generally applicable or applicable only in
specific cases.



12.6

Withholding Taxes.  Not later than the date as of which an amount must first be
included in the gross income of the Holder for any applicable income tax
purposes with respect to any Stock Option or other award under the Plan, the
Holder shall pay to the Company, or make arrangements satisfactory to the
Committee regarding the payment of, any applicable national or federal, state
and local taxes of any kind required by law to be withheld or paid with respect
to such amount.  If permitted by the Committee, tax withholding or payment
obligations may be settled with Common Shares, including Common Shares that is
part of the award that gives rise to the withholding requirement.  The
obligations of the Company under the Plan shall be conditioned upon such payment
or arrangements and the Company or the Holder’s employer (if not the Company)
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment of any kind otherwise due to the Holder from the Company or any
Subsidiary.



12.7

Governing Law.  The Plan and all awards made and actions taken thereunder shall
be governed by and construed in accordance with the laws of the Florida.



12.8

Other Benefit Plans.  Any award granted under the Plan shall not be deemed
compensation for purposes of computing benefits under any retirement plan of the
Company or any Subsidiary and shall not affect any benefits under any other
benefit plan now or subsequently in effect under which the availability or
amount of benefits is related to the level of compensation (unless required by
specific reference in any such other plan to awards under this Plan).



12.9

Non-Transferability.  Except as otherwise expressly provided in the Plan or the
Award Agreement, no right or benefit under the Plan may be alienated, sold,
assigned, hypothecated, pledged, exchanged, transferred, encumbranced or
charged, and any attempt to alienate, sell, assign, hypothecate, pledge,
exchange, transfer, encumber or charge the same shall be void.



12.10

Applicable Laws.  The obligations of the Company with respect to all Stock
Options and awards under the Plan shall be subject to (i) all applicable laws,
rules and regulations and such approvals by any governmental agencies as may be
required, including, without limitation, the Securities Act of 1933 (the
“Securities Act”), as amended, and (ii) the rules and regulations of any
securities exchange on which the Common Shares may be listed.



12.11

Conflicts.  If any of the terms or provisions of any Award Agreement conflict
with any terms or provisions of the Plan, then such terms or provisions shall be
deemed inoperative to the extent they so conflict with the requirements of the
Plan.  Additionally, if any Award Agreement does not contain any provision
required to be included therein under the Plan, such provision shall be deemed
to be incorporated therein with the same force and effect as if such provision
had been set out at length therein.



12.12

Non-Registered Stock.  The Common Shares to be distributed under this Plan have
not been, as of the Effective Date, registered under the Securities Act of 1933,
as amended, or any applicable state or foreign securities laws and the Company
has no obligation to any Holder to register the Common Shares or to assist the
Holder in obtaining an exemption from the various registration requirements, or
to list the Common Shares on a national securities exchange or any other trading
or quotation system, including the Nasdaq.



